Citation Nr: 1130073	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether there is new and material evidence to reopen the Veteran's claim for service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had military service from January 1962 to May 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined there was no new and material evidence to reopen the Veteran's previously denied claim for service connection for a right knee disability.

In October 2009, as support for the petition to reopen his claim, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board.

In this decision, after reopening the claim on the basis of new and material evidence, the Board is remanding the claim to the RO via Appeals Management Center (AMC) for further development before readjudicating the claim on its underlying merits.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's December 1974 decision that denied his claim for service connection for Osgood-Schlatter's of the right knee. The RO found that it was a constitutional or developmental abnormality and, is not a disability under the law.

2.  In an unappealed December 1978 RO decision the RO also denied his claim for service connection for a right knee disability (internal derangement of the knee) determining that it was related to an industrial accident that occurred 5 years after service discharge.

3.  In rating decisions in May 1991 and February 1992, the RO determined that the Veteran had not submitted new and material evidence to reopen his claim for a right knee disability.  These decisions were confirmed by the Board in a decision dated in October 1994.  

4.  Since that October 1994 Board decision, however, there is additional testimony of the Veteran that a private physician suggested that his right knee disability is related to military service.

5.  Presuming its credibility, the additional evidence has not been previously considered, is not cumulative or redundant of evidence already on file, relates to an unestablished fact necessary to substantiate this claim for a right knee disability, and raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The Board's October 1994 decision denying the Veteran's claim for service connection for a right knee disability subsumes the RO's May 1991 and February 1992 decisions and is final; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient Veterans Claims Assistance Act (VCAA) notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  His claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Board is also temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of the claim on remand.

Reopening of the Claim for Service Connection for a Right Knee Disability

The RO, first considered and denied the Veteran's claim for service connection for right knee Osgood-Schlatter's disease, in a December 1974 rating decision.  

In a December 1978 decision the RO denied service connection for residuals of a right knee injury.  The RO continued to deny his claim in rating decisions in May 1991 and February 1992.

The Veteran eventually appealed to the Board.  In an October 1994 decision, the Board affirmed the RO's denials, finding that he had not submitted new and material evidence to reopen his claim for service connection for Osgood-Schlatter's disease of the right knee.  The Board also denied service connection for residuals of a right knee injury on a de novo basis; finding that the evidence did not establish a correlation between the Veteran's right knee disability and his military service.  The Veteran did not appeal that Board decision.

When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's October 1994 denial of his claim, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In May 2006, the Veteran filed a petition to reopen his claim for service connection for a right knee disability.  This claim may be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of that prior, final and binding, denial of the claim in October 1994 included the Veteran's service treatment records (STRs), which did not show any complaints, treatment or diagnosis referable to a right knee disability.  Post service November 1974 VA examination report revealed a diagnosis of Osgood-Schlatter's disease of the right.  Private medical records show that the veteran sustained an on the job injury in July 1978.  The diagnosis was internal derangement of the right knee.  Eventually, right knee arthrotomy was performed.  The Board determined that according to the medical and other evidence then of record, there was no new probative evidence received with regard to the incurrence or aggravation of Osgood-Schlatter's disease since the December 1974 RO decision.  Further, the Board, on a de novo basis, determined that chronic residuals of a right knee injury were first shown after an industrial accident that occurred five years after service discharge.  

In the August 2006 decision at issue from which this appeal ensued, the RO determined the Veteran had not submitted new and material evidence since that earlier October 1994 Board denial of the claim.

Irrespective of the RO's decision, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

But as mentioned, if, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.

The Board's prior October 1994 decision, since it is the last final and binding denial of this claim, marks the starting point for determining whether there is new and material evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

The additional evidence submitted since that October 1994 decision includes personal statements and testimony from the Veteran as well as additional VA medical records.

In regard to his testimony, at his hearing, the Veteran reported that his private physician, Dr. R.A.S. from Baylor Hospital in Dallas, Texas, relayed to him that there is a likely relationship or correlation between his right knee disability and military service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Moreover, having observed his demeanor at the October 2009 hearing, the Board does not find the Veteran's testimony to be lacking in credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hence, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

Having submitted new and material evidence, the Veteran's claim of entitlement to service connection for a right knee disability is reopened; to this extent only this appeal is granted, subject to the further development of this claim on remand.



REMAND

Having found this evidence regarding the Veteran's claim for service connection for a right knee disability to be new and material under 38 C.F.R. § 3.156(a), and having resultantly reopened this claim, it is now incumbent upon the RO to readjudicate this claim on its underlying merits, i.e., on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to in the first instance, unless this claim is granted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

STRs do show any evidence of right knee trauma.  On examination in July1969, the lower extremities were normal, and he specifically denied having or having had a "trick" or locked knee.  The lower extremities were normal on a separation examination in April 1973 and on an examination for Reserve purposes in December 1976.  On the latter examination although he reported having recurrent back pain and cramps in his legs, he again denied having or having had a "trick" or locked knee, swollen or painful joints, lameness and bone, joint or other deformity.  He did describe anterior tibial compartment cramps bilaterally, but did not report any trauma to the lower extremities.

VA examination in November 1974 revealed old Osgood-Schlatter's disease, symptomatic on the right.  

Medical records from R. A. S., M.D., dated in August 1978 reveal that the Veteran was seen because of an on-the-job injury to his right knee in July 1978, which had recently been treated at the Baylor Hospital.  He also gave a history of a severe injury to the knee 5 or 6 years ago while in service when a cable struck his right knee, resulting in severe swelling.  According to the Veteran, symptoms resolved, but since that time he had noticed a prominence over the tibial tubercle.  X-rays in 1978 showed a large bony ossicle in the area of the tibial tubercle which the physician opined was most likely due to his old injury.  The diagnosis was internal derangement of the right knee.

On VA examination in November 1979 the Veteran reported a history of right knee injury while in Vietnam, continued problems with the knee since that time and a knee operation at Baylor Hospital after discharge.  The diagnosis was residuals of arthrotomy of the right knee.

In an October 1986 statement the Veteran stated that he injured his right knee in Germany in 1963.  At his personal hearing in September 1991 he related that he injured the right knee in Germany and continued to have problems with the knee.  He was treated with heating pads and a heat lamp and was put on profile because of his right knee.  His knee swelled quite frequently while in service, and in 1977 he had an operation on his knee at Baylor Hospital.  Since then the Veteran continues to contend that he has right knee disability related to service.  

As noted above, at his October 2009 hearing, the Veteran reported that Dr. R. A. S. opined that his current right knee disability is related to military service.  In light of the Veteran's statements, the Board finds that the RO/AMC should attempt to obtain records from Baylor Hospital as well as any additional statements or opinions from Dr. R. A. S.  The Board is also requesting VA examination and additional comment on the possibility of the Veteran's right knee disability being related to military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his right knee disability.  If he has, and the records are not already in the file, then obtain them with his cooperation.

These records should include those that date from 1978 to the present from Baylor Hospital as well as any additional records from Dr. R. A. S.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any additional records, schedule the Veteran for a VA examination for a medical opinion concerning the etiology of his right knee disability.

Responses are particularly needed concerning the following questions:

Did the Veteran clearly and unmistakably have pre-existing Osgood-Schlatter's when beginning his military service in January 1962?  If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated during or by his military service, that is, beyond its natural progression?

In regard to internal derangement of the right knee, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that this disorder is related to his period of active service, or to any incident therein.  

The examiner must specifically address the relevancy of the post service medical history including the industrial accident in 1978.  In doing so, the examiner must also consider the Veteran's statements regarding the onset and continuity of his right knee symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

*And, if at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation.  If, however, the examiner is unable to provide this requested opinion without resorting to mere speculation, then he/she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

The examiner must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file for the relevant medical and other history.  This review includes considering this remand.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Upon completion of this additional development, readjudicate this claim for service connection for a right knee disability in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


